EXHIBIT 10.2






STERIS PLC
FORM OF NONQUALIFIED STOCK OPTION AGREEMENT FOR EMPLOYEES – _________


This Agreement (“Agreement”) is between STERIS plc (“STERIS”) and <first_name>
<middle_name> <last_name> (“Optionee”), with respect to the grant of a
Nonqualified Stock Option by STERIS to Optionee pursuant to the STERIS plc 2006
Long-Term Equity Incentive Plan, as Amended and Restated Effective August 2,
2016, and as further amended from time to time (the “Plan”). All terms used
herein with initial capital letters and not otherwise defined herein that are
defined in the Plan shall have the meanings assigned to them in the Plan.
1.     Grant of Option. STERIS hereby grants to Optionee, as of the date (“Date
of Grant”) set forth above and in the Acknowledgment and Acceptance Form
accompanying this Agreement (“Acknowledgment”), an option (the “Option”) to
purchase all or any number of an aggregate <shares_awarded> of STERIS Ordinary
Shares, par value ten pence per share, as previously disclosed to Optionee and
as reflected in the records of STERIS as granted as of the Date of Grant, at an
exercise price equal to [___% of] the closing sales price per share of STERIS’s
Ordinary Shares as of the Date of Grant and as reported on the New York Stock
Exchange Composite Tape (the “Option Price”), upon and subject to the terms of
this Agreement and the Plan.
2.      Documents Delivered with Agreement. STERIS has delivered or made
available to the Optionee, along with this Agreement, the following documents:
(a) STERIS’s Insider Trading Policy (the “Policy”); (b) the Plan and its related
Prospectus; (c) the Nondisclosure and Noncompetition Agreement to be entered
into between STERIS and Optionee (the “Nondisclosure Agreement”); (d) the
Acknowledgment; and (e) STERIS Corporation or STERIS’s most recent Annual Report
to Shareholders and Form 10-K filed with the US Securities and Exchange
Commission and most recent Annual Report and Accounts. Acceptance and compliance
with these documents is a condition to the effectiveness of this grant of
nonqualified stock options. By accepting this Agreement or executing the
Acknowledgment, the Optionee acknowledges receipt, review and acceptance of
these documents and compliance with their terms. Furthermore, as a condition of
the grant of this Option, STERIS in its discretion, may require Optionee to
return an executed copy of the Acknowledgement in such format as STERIS may
require.
3.     Terms and Conditions of Option. The Option is a Nonqualified Option and
shall not be treated as an Incentive Stock Option. In addition to this
Agreement, the Option shall also be subject to all of the terms and conditions
of the Policy and Plan. The Option shall be effective upon the Optionee’s
acceptance of this Agreement and the Nondisclosure Agreement, both of which
shall be conclusively deemed to have occurred either upon electronic acceptance
or STERIS’s receipt of the signed Acknowledgment. If Optionee violates the terms
of the Policy, the Plan, this Agreement, the Nondisclosure Agreement, or any
agreement with similar terms previously entered into by Optionee (collectively
“Prior Agreements”), any and all options to purchase Common Shares that were
granted by STERIS to Optionee (including the Option granted by this Agreement or
any Prior Agreements) shall be forfeited, void, and of no further force and
effect. Also, by accepting this Option, Optionee agrees that the Board or Chief
Executive Officer of STERIS or his delegatee or delegatees may require the
Optionee to use a specific broker dealer for the exercise and sale of the STERIS
Common Shares subject to this Option or subject to any other option previously
granted by STERIS to Optionee.
4.     Term of Option. Unless earlier terminated pursuant to Section 11 of the
Plan, the Option shall terminate at the close of business on, and shall not be
exercisable at any time after, the tenth (10th) anniversary of the Date of
Grant.





--------------------------------------------------------------------------------

EXHIBIT 10.2






5.     Vesting. So long as Optionee remains in the employ of STERIS or a
Subsidiary, but subject to the terms of this Agreement and the Plan, the Option
shall vest in ____ equal annual installments, with the first installment to vest
on _________ and the ____ remaining installments to vest on each of the ____
succeeding anniversaries thereof (except that any portions of such installments
representing fractional Ordinary Shares shall be aggregated and shall be
included in the portion of the Option that vests on the earliest vesting date
after the Date of Grant; provided, however, the provisions of Section 11(d)(ii)
of the Plan regarding immediate exercisability of Option Rights shall apply to
the Option only if Optionee dies while in the service of STERIS or any
Subsidiary. Notwithstanding the foregoing, if any date on which


2

--------------------------------------------------------------------------------

EXHIBIT 10.2






the Option or a portion thereof would otherwise vest is not a trading day on the
New York Stock Exchange, such vesting shall be deferred until the first trading
day thereafter.
6.     Exercise of Vested Option. Except as otherwise provided (a) in Section 11
of the Plan, the rules of which, as modified hereby, shall apply to this
Agreement including as described in Section 16 of this Agreement, or (b) in
Section 16 of this Agreement, the Option shall be exercisable only while
Optionee is in the employ of STERIS or a Subsidiary. To the extent exercisable
under this Agreement, the Option may be exercised from time to time in whole or
in part.
7.     Method of Exercise. A request to exercise the Option requires delivery of
(a) the Option Price payable in cash or by check acceptable to STERIS or by wire
transfer of immediately available funds, or by such other methods as may be
approved by the Board or the Chief Executive Officer or his delegatee or
delegatees, as applicable and (b) a written notice to STERIS identifying this
Agreement and specifying the number of Ordinary Shares as to which the Option is
being exercised. The Ordinary Shares to which Optionee is entitled upon exercise
of the Option shall not be represented by certificates unless otherwise provided
by resolution of the Board of STERIS or required by law, but STERIS shall cause
such Ordinary Shares to be registered in the name of Optionee or Optionee’s
nominee in STERIS’s stock registry promptly following exercise.
8.     Certain Determinations. Application, violation, or other interpretation
of the terms of this Agreement, the Nondisclosure Agreement, the Plan, the
Policy, any Prior Agreement, or any STERIS policy shall be determined by the
Board or the Chief Executive Officer or his delegatee or delegatees, if
applicable, in their sole discretion, and such determination shall be final and
binding on Optionee.
9.     Termination of the Plan; No Right to Future Grants; No Right of
Employment; Extraordinary Item of Compensation. By entering into this Agreement,
Optionee acknowledges: (a) that the Plan is discretionary in nature and may be
suspended or terminated by STERIS at any time; (b) that the grant of the Option
is a one-time benefit which does not create any contractual or other right to
receive future grants of options, or benefits in lieu of options; (c) that all
determinations with respect to any such future grants, including, but not
limited to, the times when each option shall be granted, the number of shares
subject to each option, the option price, and the time or times when each option
shall be exercisable, will be at the sole discretion of STERIS; (d) that
Optionee’s participation in the Plan shall not create a right to further
employment with Optionee’s employer and shall not interfere with the ability of
Optionee’s employer to terminate Optionee’s employment relationship at any time
with or without cause; (e) that Optionee’s participation in the Plan is
voluntary; (f) that the value of the Option is an extraordinary item of
compensation which is outside the scope of Optionee’s employment contract, if
any; (g) that the Option is not part of normal and expected compensation for
purposes of any other employee benefit plan or program of STERIS, including for
purposes of calculating any severance, resignation, redundancy, end of service,
bonus, long-service, pension or retirement benefits or similar payments;
(h) that the right to purchase stock ceases upon termination of employment for
any reason except as may otherwise be explicitly provided in the Plan or this
Agreement; (i) that the future value, if any, of the shares is unknown and
cannot be predicted with certainty; (j) that, where Optionee’s employer is a
Subsidiary of STERIS, the Option has been granted to Optionee in Optionee’s
status as an employee of such Subsidiary, and the terms of this Agreement can be
modified by STERIS to facilitate the issuance and administration of the award,
and can in no event be understood or interpreted to mean that STERIS is
Optionee’s employer or that Optionee has an employment relationship with STERIS;
(k) that neither STERIS nor Optionee’s employer has any obligation to or intends
to notify Optionee of any impending expiration or lapse of the Option or any
other option granted to Optionee by STERIS, it being the responsibility of
Optionee to remain informed of the same, and neither STERIS nor such employer
shall have any liability to Optionee as a result of


3

--------------------------------------------------------------------------------

EXHIBIT 10.2






Optionee’s failure to exercise the Option or any other option prior to the
expiration or lapse thereof; and (l) that to the extent unvested, the Options
have no value and if the underlying shares do not increase in value above the
Option Price, vested Options will have no value.
10.     Employee Data Privacy. By entering into the Agreement, and as a
condition of the grant of the Option, Optionee consents to the collection, use
and transfer of personal data as described in this Section 10. Optionee
understands that STERIS and its Subsidiaries hold certain personal information
about Optionee, including, but not limited to, Optionee’s name, home address and
telephone number, date of birth, social security number, salary, nationality,
job title, any shares of stock or directorships held in STERIS, details of all
Options or other evidence of shares of stock or options awarded, canceled,
exercised, vested, unvested or outstanding in Optionee’s favor, for the purpose
of managing and administering the Plan (“Data”). Optionee further understands
that STERIS and/or its Subsidiaries will transfer Data among themselves as
necessary for the purposes of implementation, administration and management of
the Optionee’s participation in the Plan, and that STERIS and/or its
Subsidiaries may each further transfer Data to any third parties assisting
STERIS in the implementation, administration and management of the Plan (“Data
Recipients”). Optionee understands that these Data Recipients may be located in
Optionee’s country of residence, the European Economic Area, and in countries
outside the European Economic Area, including the United States. Optionee
authorizes the Data Recipients to receive, possess, use, retain and transfer
Data in electronic or other form, for the purposes of implementing,
administering and managing the Plan, including any transfer of such Data, as may
be necessary or appropriate for the administration of the Plan and/or the
subsequent holding of shares of stock on Optionee’s behalf, to a broker or third
party with whom the shares acquired on exercise may be deposited. Optionee
understands that he or she may, at any time, review the Data, require any
necessary amendments to it or withdraw the consent herein by notifying STERIS in
writing. Optionee further understands that withdrawing consent may affect
Optionee’s ability to participate in the Plan, at the sole discretion of the
Board or the Chief Executive Officer or his delegatee or delegatees, if
applicable.
11.     Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern.
12.     Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall have a material adverse effect on the
rights of Optionee under this Agreement without Optionee’s consent.
13.     Severability. If any provision of this Agreement or the application of
any provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid while
accomplishing the most similar purpose.
14.     Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Ohio, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction. Any unresolved dispute relating to this
Agreement shall be submitted exclusively to the jurisdiction of the courts of
Lake County Ohio.
15.     Miscellaneous. Nothing contained in this Agreement shall be understood
as conferring on Optionee any right to continue as an employee of STERIS or any
Subsidiary. STERIS reserves the right to correct any clerical, typographical, or
other error in this Agreement or otherwise with respect to this grant. This
Agreement shall inure to the benefit of and be binding upon its parties and
their respective heirs,


4

--------------------------------------------------------------------------------

EXHIBIT 10.2






executors, administrators, successors, and assigns, but the Option shall not be
transferable by Optionee other than as provided in Section 17 of the Plan.
16.     Extended Option Exercises.
[For Non-UK Optionees]
(a) Pursuant to Section 11 of the Plan, the Board hereby consents to the
Optionee’s Qualifying Retirement if, at the time that the Optionee terminates
service with STERIS, the Optionee satisfies the requirements of
Section 11(b)(iii) of the Plan other than the requirement of the Board having
consented thereto (which consent is hereby given).  Notwithstanding Section
11(b)(i) of the Plan, for purposes of this Agreement and for purposes of the
Option and the Plan provisions relating to this Agreement and the Option that
use the term “Extended Exercise Period”, “Extended Exercise Period” means the
period that begins on the date of retirement and ends on the expiration date of
the Option. The foregoing provisions of this Section 16(a) and the provisions of
Section 11(b) of the Plan shall not apply to this Option, and the Optionee shall
not be deemed to have terminated employment in a Qualifying Retirement at such
time as his or her employment terminates, if at the time of the grant of this
Option the Optionee is a resident of the United Kingdom or the application of
such provisions would otherwise violate applicable law because of the age
requirement included in the Qualifying Retirement definition.
[For UK Optionees]
(a) Notwithstanding anything to the contrary herein or in the Plan, the
provisions of Section 11(b) of the Plan and the other Plan provisions regarding
“Qualifying Retirement” or termination of service on account of Qualifying
Retirement shall not apply to this Agreement or the Option if at the time of the
grant of this Option the Optionee is a resident of the United Kingdom or the
application of such provisions would otherwise violate applicable law because of
the age requirement included in the Qualifying Retirement definition.
 
(b) Without limiting the foregoing and notwithstanding Section 11(b)(i) of the
Plan, if the Optionee has at least twenty-five consecutive years of service at
the time his Service Termination Date occurs, the Optionee shall be entitled to
exercise the vested portion of this Option from time to time on any date during
the period that begins on Optionee’s Service Termination Date and ends on the
expiration of this Option (“Special Service Exercise Period”); provided,
however, (i) if, at any time during the Special Service Exercise Period, the
Optionee fails to remain in Good Standing, any portion of this Option then held
by Optionee shall be forfeited and of no force or effect; and (ii) if the
Optionee dies during the Special Service Exercise Period and while in Good
Standing, the Option will thereafter be exercisable, to the extent exercisable
by the Optionee on the date of the Optionee’s death, at the same times (for so
long and only so long after the Optionee’s death) as if the Optionee had
continued in the service of the Company through the date of the Optionee’s
death.
(c) For the purposes of Section 16(b) hereof, the Optionee will cease to remain
in “Good Standing” during his or her Special Service Exercise Period if the
Optionee engages or has engaged in any Detrimental Activity or commits or has
committed a material violation of any applicable provision of any Company policy
or of any Evidence of Award or other agreement with the Company or a Subsidiary
or if, at any time during the Special Service Exercise Period, he or she
otherwise acts in a manner detrimental to the interests of the Company or any of
its Subsidiaries, including but not limited to, if the


5

--------------------------------------------------------------------------------

EXHIBIT 10.2






Optionee is a Non-Employee Director, directly or indirectly materially competing
with the Company or any of its Subsidiaries.
IN WITNESS WHEREOF, STERIS has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Optionee has entered into this
Agreement and accepted all terms and conditions thereof by electronic acceptance
and/or by the signed Acknowledgment, either of which has the same force and
binding effect as if this Agreement were physically signed by Optionee, all as
of the Date of Grant.
 


STERIS plc


By:




J. Adam Zangerle
Senior Vice President, General Counsel
& Company Secretary


Optionee
Signature by electronic acceptance and/or execution of the Acknowledgment and
Acceptance form.









6